DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 31 May, 2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 May, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-9, 11 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Breda (11,052,521).
Regarding Claim 1, Van Breda teaches a clamp assembly (Ref. 10, Fig. 1, [Col. 4, Line 20]), comprising: 
a base (Ref. 12, Fig. 1, [Col. 4, Line 21]) defining an opening (Ref. 14, Fig. 1, [Col. 4, Line 21]), wherein a workpiece can be positioned in the opening (Fig. 1, [Col. 4, Line 20-21); 
a plurality of movable fingers (Ref. 16, Fig. 1, [Col. 4, Line 22]) including first and second opposite end portions (Fig. 3 annotated below), wherein the first end portion of each movable finger is adjustably coupled to the base (Fig. 1&2) such that the movable finger is angularly adjustable relative to the base and capable of extending into the opening (Fig. 1&2); and 
an edge fastener (Ref. 18, Fig. 1, [Col. 4, Line 23]) coupled to the second end portion of each movable finger (Fig. 1), wherein the edge fastener is configured to releasably engage the workpiece in the opening (Fig. 2, [Col. 2, Line 43-46]).  

    PNG
    media_image1.png
    553
    519
    media_image1.png
    Greyscale


Regarding Claim 2, Van Brenda teaches the limitations of claim 1, as described above, and further teaches wherein each movable finger is substantially similar in size and shape (Fig. 3).

Regarding Claim 3, Van Brenda teaches the limitations of claim 1, as described above, and further teaches wherein the base is annular in shape (Fig. 1-4).

Regarding Claim 5, Van Brenda teaches the limitations of claim 1, as described above, and further teaches wherein each edge fastener is adjustably attached to the associated movable finger for movement between a clamping position (Fig. 2) and a released position (Fig. 1).

Regarding Claim 8, Van Brenda teaches the limitations of claim 1, as described above, and further teaches a plurality of friction enhancing members ([Col. 5, Line 62] teaches resilient materials that are flexible), wherein each friction enhancing member is associated with one of the movable fingers and is configured to enhance engagement between the movable finger and the workpiece (Fig. 1&2, [Col. 4, Line 20-21]).

Regarding Claim 9, Van Brenda teaches the limitations of claim 1, as described above, and further teaches at least three movable fingers (Fig. 3).

Regarding Claim 11, Van Brenda teaches a clamp assembly (Ref. 10, Fig. 1, [Col. 4, Line 20]), comprising: 
an annular base (Ref. 12, Fig. 1, [Col. 4, Line 21]) defining an opening (Ref. 14, Fig. 1, [Col. 4, Line 21]), wherein a workpiece can be positioned in the (Fig. 1, [Col. 4, Line 20-21); 
at least three movable fingers (Ref. 16, Fig. 1, [Col. 4, Line 22]) having first and second opposite end portions (Fig. 3 annotated below), wherein each of the movable fingers has substantially the same size and shape (Fig. 3); 
a plurality of first finger fasteners (Fig. 3 annotated below), each first finger fastener pivotally coupling the first end portion of one of the movable fingers to the base to enable movement of the movable finger in the opening (Fig. 1-3), and wherein the first end portions of the movable fingers are equidistantly spaced from one another (Fig. 3); and 
a plurality of edge fasteners (Ref. 18, Fig. 1, [Col. 4, Line 23]), each edge fastener coupled to the second end portion of one of the movable fingers (Fig. 3) and configured for movement between a clamping position (Fig. 2) and a release position (Fig. 1). 

    PNG
    media_image2.png
    577
    613
    media_image2.png
    Greyscale

Regarding Claim 17, Van Brenda teaches the limitations of claim 11, as described above, and further teaches a plurality of friction enhancing members ([Col. 5, Line 62] teaches resilient materials that are flexible), wherein each friction enhancing member is associated with one of the movable fingers and is configured to enhance engagement between the movable finger and the workpiece (Fig. 1&2, [Col. 4, Line 20-21]).

Claims 11-15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edin (2005/0234537).
Regarding Claim 11, Edin teaches a clamp assembly (Ref. 10, Fig. 1, [0042]), comprising: 
an annular base (Ref. 34, Fig. 1, [0042]) defining an opening (See annotated Fig. 2 below), wherein a workpiece can be positioned in the opening (Fig. 1 shows a workpiece can be positioned in the opening); 
at least three movable fingers (Ref. 20, Fig. 2, [0042]) having first and second opposite end portions (Fig. 3 annotated below), wherein each of the movable fingers has substantially the same size and shape (Fig. 2); 
a plurality of first finger fasteners (Ref. 24, Fig. 9, [0044]), each first finger fastener pivotally coupling the first end portion of one of the movable fingers to the base to enable movement of the movable finger in the opening (Fig. 8), and wherein the first end portions of the movable fingers are equidistantly spaced from one another (Fig. 8); and 
a plurality of edge fasteners (Ref. 22, Fig. 8, [0045]), each edge fastener coupled to the second end portion of one of the movable fingers and configured for movement between a clamping position and a release position (Fig. 8, [0045]).

    PNG
    media_image3.png
    391
    577
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    684
    375
    media_image4.png
    Greyscale

Regarding Claim 12, Edin teaches the limitations of claim 11, as described above, and further teaches wherein each movable finger is arcuate and has a radius of curvature substantially similar to a radius of curvature of the base (Fig. 6&7).

Regarding Claim 13, Edin teaches the limitations of claim 11, as described above, and further teaches wherein the base and movable fingers are sized and shaped to enable each of the movable fingers to overlay the base in a retracted position (Fig. 7, [0058]).

Regarding Claim 14, Edin teaches the limitations of claim 13, as described above, and further teaches wherein each movable finger is arcuate (Fig. 3) and has a radius of curvature substantially similar to a radius of curvature of the base (Fig. 6).

Regarding Claim 15, Edin teaches the limitations of claim 14, as described above, and further teaches a lip (Ref. 18, fig. 2, [0051]) extending from a side of the base opposite the opening (Fig. 2), wherein the lip prevents movement of the movable fingers beyond the base (Fig. 1, [0053]).

Regarding Claim 18, Edin teaches the limitations of claim 11, as described above, and further teaches a lip (Ref. 18, fig. 2, [0051]) extending from a side of the base opposite the opening (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 6-7, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Breda (11,052,521).
Regarding Claim 6, Van Brenda teaches the limitations of claim 5, as described above, and further teaches wherein each edge fastener is threadedly attached to the associated movable finger ([Col. 5, Line 34-39] teaches the edge fastener (18) are coupled and kept in the same position).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the edge fasteners are secured with screws because such a modification is merely an alternate equivalent structure to fasten the edge fasteners to stay in place.  Further, A benefit thereof by securing the edge fasteners to the fingers with screws or a threaded attachment it would allow easy replacement of parts of the apparatus.

Regarding Claim 7, Van Brenda teaches the limitations of claim 6, as described above, but the current embodiment of Van Brenda fails to explicitly teach a friction enhancing member.  An embodiment of Van Brenda further teaches wherein each edge fastener includes a friction enhancing member (Fig. 1&2, [Col. 5, Line 62] teaches a resilient material that can increase friction to better grab and grip the workpiece) configured to enhance engagement with the workpiece (Fig. 1&2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the edge fasteners, as taught by the original embodiment of Van Brenda, to include a friction enhancing member, as taught by the embodiment, since such a modification is merely an alternate equivalent structure to allow the workpiece to be gripped by the fingers.

Regarding Claim 10, Van Brenda teaches the limitations of claim 1, as described above, and further teaches wherein each movable finger is configured to project radially into the opening relative to the base (Fig. 3, [0060]), and to be rotated at least 45 degrees with respect to the base (Fig. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art to configure the movable fingers to be rotated at least 45 degrees with respect to the base using the teachings of Van Brenda in Fig. 1 and 2.

Regarding Claim 16, Van Brenda teaches the limitations of claim 1, as described above, but the current embodiment of Van Brenda fails to explicitly teach a friction enhancing member.  An embodiment of Van Brenda further teaches wherein the edge fasteners are threadedly attached ([Col. 5, Line 34-39] teaches the edge fastener (18) are coupled and kept in the same position) to the movable fingers for movement between the clamping (Fig. 2) and release positions (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the edge fasteners, as taught by the original embodiment of Van Brenda, to include a friction enhancing member, as taught by the embodiment, since such a modification is merely an alternate equivalent structure to allow the workpiece to be gripped by the fingers.
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Van Brenda as applied to claims 1-3, 5-11, and 16-17 above, and further in view of Edin (2005/0234537).
Regarding Claim 4, Van Brenda teaches the limitations of claim 1, as described above, but fails to explicitly teach each movable finger is arcuate in shape.  Edin teaches a clamp device with moving fingers and can be considered analogous art because it is within the same field of endeavor.  Edin teaches wherein each movable finger is arcuate in shape (Fig. 3).  The arcuate shape allows the fingers to fit within the base and provide a bigger opening for larger workpieces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fingers, as taught by Van Brenda, with arcuate fingers, as taught by Edin, to provide more functionality of larger workpieces to be able to fit within the opening. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Broadway (2013/0263705), Goff (7,963,142), Battenfeld (9,583,904), and Zelniker (10,427,280) teach a clamping device and can be considered analogous art because it is within the same field of endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        
	



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723